Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 23-26, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0151638 to McCormack et al.
	As to Claims 17 and 26, McCormack discloses a device (100, Fig. 1, [0035]). The device comprises a balloon (150) configured for inflation with a light-diffusing fluid (170) and configured, upon inflation, to expand a body lumen within which it is positioned [0035, 0039], and a flexible light-emitting device (130) attached to the balloon (150) having a light-emitting side facing radially inward toward the fluid [0040-0042] so that, during a medical procedure when the device is in a desired position within a living body [0057-0059], light emitted from the light-emitting side is diffused by the fluid and illuminates a treatment area within the body lumen proximal to the balloon [0036].
As to Claims 23 and 35, McCormack discloses a device and method wherein the light-emitting device comprises at least one optical fiber embedded in a surface of the balloon [0041].
As to Claims 24, 31, and 36, McCormack discloses a device and method wherein a distribution of a spectrum in the visible light range is modifiable to adjust a frequency and an intensity of the light emitted from the light-emitting device [0040-0041].
As to Claim 25, McCormack discloses a device wherein the balloon (150) is semi-compliant [0039].
As to Claim 32, McCormack discloses method [0018, 0057] that comprises inserting a device (100, Fig. 1, [0035]) into a body lumen of a living body [0057-0059], the device comprising a balloon (150) configured for inflation with a light-diffusing fluid (170) and configured, upon inflation, to expand a body lumen within which it is positioned [0035, 0039], and a flexible light-emitting device (130) attached to the balloon (150) having a light-emitting side facing radially inward toward the fluid [0040-0042] so that, during a medical procedure when the device is in a desired position within a living body [0057-0059], light emitted from the light-emitting side is diffused by the fluid and illuminates a treatment area within the body lumen proximal to the balloon [0036].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 19, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0151638 to McCormack et al. in view of U.S. Patent No. 9,808,179 to O’Dea.
As to Claim 18, McCormack discloses a device further comprising an outer tube (110) affixed to the proximal end of the balloon (Fig. 3) and extending to a fluid source (via 160, [0035]).
As to Claim 27, McCormack discloses a device wherein the light-emitting device (130) is interior to the balloon (150, Fig. 3) the light-emitting device emitting light radially outward through the light-diffusing fluid [0040-0042].
As to Claim 28, McCormack discloses a device wherein the light-emitting device (130) is in the interior of an inner tube (310, Fig. 3).
As to Claim 29, McCormack discloses a device wherein the light-emitting device comprises at least one optical fiber [0041].
As to Claims 18, 19, and 27-29, McCormack discloses the claimed invention except for an inner member affixed to the balloon extending from a proximal end of the balloon to a distal end of the balloon, wherein the inner member is a rod or a tube, and the light emitting device extends from a proximal end of the balloon to a distal end of the balloon.
O’Dea discloses a device (Fig. 5) including an inner member (63, Col. 10, Lines 34-49) affixed to the balloon (65, Col. 10, Clines 50-64) extending from a proximal end (towards ref 4, Fig. 5) of the balloon to a distal end (towards ref. 5, seen in Fig. 4) of the balloon, wherein the inner member is a rod or a tube (1, Col. 6, Lines 21-23, Col. 10, Lines 34-49) and the light emitting device (20) extends from a proximal end of the balloon to a distal end of the balloon (Fig. 5, Col. 10, Lines, 65-67 – Col. 11, Lines 1-10) in order to allow for stabilization along a length of the length of the balloon while providing locations for the placement of LEDs (Col. 10, Lines 34-64).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of McCormack with the inner member modification of O’Dea in order to allow for stabilization along a length of the length of the balloon while providing locations for the placement of LEDs.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0151638 to McCormack et al. in view of U.S. Patent No. 9,808,179 to O’Dea in view of U.S. Patent Pub. No. 2014/0058271 to Ryan et al.
As to Claim 20, McCormack and O’Dea disclose the claimed invention except for an anchor plate comprising an affixation location for the outer tube, the anchor plate preventing the balloon from migrating during the medical procedure.  
Ryan discloses a device including an anchor plate (80) comprising an affixation location (Figs. 4A-4B) for the outer tube (20), the anchor plate preventing the balloon (30) from migrating during the medical procedure [0104-0107] in order to provide additional support between the outer tube and balloon during deployment [0104-0107].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of McCormack and O’Dea with the anchor plate modification of Ryan in order to provide additional support between the outer tube and balloon during deployment.

Claims 21, 22, 30, 33, and 34, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0151638 to McCormack et al. in view of U.S. Patent No. 9,808,179 to O’Dea in view of U.S. Patent No. 8,801,699 to Kalser et al.
As to Claims 21, 22, 30, 33, and 34, McCormack and O’Dea disclose the claimed invention except for wherein the light-emitting device is an OLED foil, wherein the OLED foil has power terminals and wiring extending from the power terminals through the inner member to a power source.  
Kalser discloses a device (100, Col. 8, Lines 34-50) including a light-emitting device that is an OLED foil (Col. 19, Lines 43-55), wherein the OLED foil has power terminals and wiring extending from the power terminals through the inner member to a power source (Col. 19, Lines 43-55) in order to allow for flexibility in placement of the lighting source along the device (Col. 19, Lines 43-55). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of McCormack and O’Dea with the OLED modification of Kalser in order to allow for flexibility in placement of the lighting source along the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775